1
2
3
                                                                         O
4
5
6
7
8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
9
10   CRAIG K. GARRETT                            Case No. 2:18-cv-10754-AB-KES
11                Plaintiff,
12          v.                                 ORDER ACCEPTING REPORT AND
                                               RECOMMENDATION OF UNITED
13   PAULETTE FINANDER,                         STATES MAGISTRATE JUDGE
14                Defendant.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
18   records and files herein, along with the Report and Recommendation of the United
19   States Magistrate Judge (Dkt. 43). Further, the Court has engaged in a de novo
20   review of those portions of the Report and Recommendation to which objections
21   have been made. (Dkt. 44.) The Court accepts the findings, conclusions, and
22   recommendations of the United States Magistrate Judge.
23         IT IS THEREFORE ORDERED that Defendant’s motion dismiss (Dkt. 29)
24   is granted, and Judgment will be entered dismissing this action without prejudice.
25
26   DATED: February 5, 2020               ____________________________________
27                                         ANDRE BIROTTE JR.
                                           UNITED STATES DISTRICT JUDGE
28
